[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-14225         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        FEB 24, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                          D.C. Docket No. 1:11-cr-00181-WSD-GGB-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                 versus

HORBIN ARTIAGA-LAINES,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.
                                      ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (February 24, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Horbin Artiaga-Laines pleaded guilty to one count of reentry of a deported

alien, in violation of 8 U.S.C. § 1326(a), and was sentenced to 27 months’
imprisonment. He now appeals, challenging the sentence imposed as

substantively unreasonable. We affirm.

       After being deported in 1999, 2001, and 2002 following drug-related

convictions, Artiaga-Laines again reentered the United States without permission.

Authorities discovered his return when he was arrested for another drug offense in

2010. Artiaga-Laines then pleaded guilty to one count of illegal reentry under 8

U.S.C. § 1326(a).

      The district court calculated Artiaga-Laines’s advisory guideline range

under U.S.S.G. § 2L1.2(a), with a 12-level enhancement because he had

previously been deported following a drug-trafficking offense, § 2L1.2(b)(1)(B).

Artiaga-Laines received a 3-level reduction for acceptance of responsibility, which

resulted in a total adjusted offense level of 17. Artiaga-Laines’s criminal history

placed him in category II, but there were two prior drug convictions that were not

counted in the calculations because they were too remote in time. The resulting

guideline range Artiaga-Laines faced was 27 to 33 months’ imprisonment.

      Artiaga-Laines requested a sentence below the advisory guideline range,

explaining that his family remained in Honduras, he now realized the severity of

the punishment he faced for his continued illegal reentries, and he no longer

wished to return to the United States because the journey was very long and

                                          2
dangerous. The district court sentenced Artiaga-Laines to 27 months’

imprisonment, the low end of the guideline range, stating that the sentence was

just punishment that was necessary to deter such behavior and to protect the

public. The court explained that it had considered his background and the nature

and circumstances of the offense, stating: “I believe under the 3553 factors that

this is a fair and reasonable sentence.”

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). We may set

aside a sentence only if we determine, after giving a full measure of deference to

the sentencing judge, that the sentence imposed truly is unreasonable. United

States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc), cert. denied, 131

S.Ct. 1813 (2011).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in § 3553(a)(2). 18 U.S.C.

§ 3553(a). These purposes include the need to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, deter

criminal conduct, and protect the public from the defendant’s future criminal

conduct. 18 U.S.C. § 3553(a)(2). We examine whether the sentence is

substantively reasonable in light of the totality of the circumstances. Gall, 552

                                           3
U.S. at 51. “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). Although we do not automatically

presume a sentence falling within the guideline range to be reasonable, we

ordinarily expect such a sentence to be reasonable. United States v. Hunt, 526

F.3d 739, 746 (11th Cir. 2008).

      After a review of the record, we conclude that Artiaga-Laines has not met

his burden to demonstrate that his sentence was substantively unreasonable. The

27-month sentence is reasonable as an attempt to deter Artiaga-Laines from

reentering the United States again. Although Artiaga-Laines offered mitigating

factors in support of his request for a below-guideline sentence, the district court

considered the need to punish and deter before finding that a sentence at the low

end of the guideline range was sufficient, but not greater than necessary to meet

the § 3553(a) factors. And, despite Artiaga-Laines’s claim that the long term of

imprisonment he would face in the future if he were to return will deter him, his

history demonstrates his recidivist behavior. He has repeatedly reentered the

United States despite the long and dangerous journey, his family’s presence in

Honduras, his child’s illness, and the risk of increased punishment. And with each

reentry, Artiaga-Laines committed another drug-related offense. On these facts,

                                          4
we cannot conclude that the district court abused its discretion.

       We also reject Artiaga-Laines’s arguments that (1) the court failed to

properly consider the non-violent nature of his federal offense, (2) the 12-level

enhancement led to a substantively unreasonably sentence because it is arbitrary,

and (3) the sentence is unreasonable because it represents double-counting. These

arguments, raised for the first time on appeal, do not show that the court erred in

determining an appropriate sentence.1 As a result, Artiaga-Laines did not meet his

burden of showing that the district court abused its discretion. The sentence

imposed is reasonable.

       AFFIRMED.




       1
          We review sentencing arguments raised for the first time on appeal for plain error.
United States v. Bonilla, 579 F.3d 1233, 1238 (11th Cir. 2009). We have not addressed the
relationship between the plain error standard of review and reasonableness review in a published
opinion. But we need not resolve the question here because Artiaga-Laines’s sentence is
reasonable under an abuse of discretion standard of review.

                                               5